STATE OF MICHIGAN

                            COURT OF APPEALS



KATHLEEN ANN HOARD,                                                  UNPUBLISHED
                                                                     February 26, 2015
               Plaintiff-Appellant,

v                                                                    No. 318795
                                                                     Kalamazoo Circuit Court
MARK J. STEVENSON, DDS and MARK J.                                   LC No. 2012-000634-NH
STEVENSON, DDS PLC,

               Defendants-Appellees.


Before: BECKERING, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        In this medical malpractice action plaintiff, Kathleen Ann Hoard, appeals as of right the
trial court’s order granting summary disposition to defendants, Mark J. Stevenson, DDS (“Dr.
Stevenson”) and Mark J. Stevenson DDS, PLC, pursuant to MCR 2.116(C)(7) (expiration of the
statute of limitations). We reverse and remand.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises out of plaintiff’s treatment by her dentist, Dr. Stevenson, and allegations
that Dr. Stevenson was negligent in failing to diagnose her odontogenic myxoma lesions over the
course of several years. The primary issues in this case are whether plaintiff’s visits with Dr.
Stevenson, which occurred over the course of several years, constituted new, distinct treatments
for purposes of applying the statute of limitations, as well as when plaintiff should have
reasonably discovered the existence of a possible cause of action. Facts as described herein are
gleaned from plaintiff’s dental records and her complaint, and the contents of her complaint are
accepted as true.1



1
  “A party may support a motion under MCR 2.116(C)(7) by affidavits, depositions, admissions,
or other documentary evidence. If such material is submitted, it must be considered.
MCR 2.116(G)(5). Moreover, the substance or content of the supporting proofs must be
admissible in evidence.” Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999).
Further, “[u]nlike a motion under subsection (C)(10), a movant under MCR 2.116(C)(7) is not
required to file supportive material, and the opposing party need not reply with supportive

                                                -1-
        On or about July 5, 2007, plaintiff began treating with Dr. Stevenson, who had recently
become an employee of Dr. James Tonn, plaintiff’s prior dentist.2 According to plaintiff’s
complaint, after Dr. Stevenson began working for Dr. Tonn, he became plaintiff’s primary
dentist. In approximately 2009 or “early 2010,” Dr. Stevenson purchased Dr. Tonn’s dental
practice upon the latter’s retirement. Plaintiff’s complaint alleged that in each treatment during
this period, and until 2012, Dr. Stevenson misdiagnosed plaintiff’s lesions as harmless
mandibular tori. Specifically, plaintiff alleged that she saw Dr. Stevenson for various dental
appointments on or about February 7, 2008, October 15, 2008, April 20, 2009, and May 5, 2010,
and at each visit, Dr. Stevenson informed her that the lesions were harmless tori about which she
should not be concerned.

        Plaintiff next saw Dr. Stevenson on or about November 9, 2010, at which time he made
the following notation concerning her condition: “Large bilateral mandibular tori. Doctor
thought it felt soft instead of hard. We will continue to observe it (patient has had it for a few
years.).” Plaintiff alleged negligence on the part of Dr. Stevenson in connection with the
November 9, 2010 visit, contending that he:

       negligently failed to suspect cancer or cysts and failed to advise Plaintiff the
       lesion(s) was now larger and bilateral in her mandibular jaw. [Dr. Stevenson]
       failed to advise Plaintiff the consistency became soft rather than hard like tori,
       which is a small bone outgrowth. [Dr. Stevenson] failed to advise Plaintiff the
       tori, now larger and bilateral, were clinically objectively growing, and now
       presenting as a soft lesion, which could be cancer or a cystic lesion. [Dr.
       Stevenson] negligently failed to take in-office x-rays of Plaintiff’s mandible to
       assist evaluation of the growing lesions or refer for x-rays, and negligently failed
       to advise Plaintiff of any of the above objective signs or symptoms of cancer or
       cyst, or negligent diagnosis or the availability of consultations; and therefore,
       Plaintiff detrimentally relied upon [Dr. Stevenson’s] negligent affirmations, to her
       detriment, while the odontogenic myxoma lesions (ML) continued to
       progressively consume Plaintiff’s jaw. [Dr. Stevenson] negligently advised
       Plaintiff he would simply continue to observe the progressing bilateral lesions,
       even though he documented one or more existed ‘for a few years. [Dr.
       Stevenson’s] negligence stated in this paragraph continued at each dental visit
       until the May 12, 2011 dental visit . . . .

Plaintiff alleged that Dr. Stevenson did not inform her about the changes noted above.

       Plaintiff next saw Dr. Stevenson on May 12, 2011, for a cleaning, at which time he
advised her that she should see an oral surgeon regarding the mandibular tori. Dr. Stevenson
scheduled an appointment for plaintiff to see an oral surgeon at Kalamazoo Oral & Maxillofacial
material.  The contents of the complaint are accepted as true unless contradicted by
documentation submitted by the movant.” Id. (citation omitted).
2
  Although plaintiff’s complaint makes reference to Dr. Tonn’s failure to properly diagnose her
odontogenic myxoma lesions over the course of several years, the record does not reveal any
claims by plaintiff against Dr. Tonn, and Dr. Tonn was never a party to this lawsuit.


                                               -2-
Surgery, P.C. on June 8, 2011. Although Dr. Stevenson made the referral, plaintiff alleged that
he advised her that the oral surgeon would only “shave off the tori” and that there was “no
immediacy for the referral.” Plaintiff did not attend that appointment. Plaintiff saw Dr.
Stevenson again on May 26, 2011, to have a cavity filled; however, Dr. Stevenson did not
mention the referral at that time.

        The next time plaintiff saw Dr. Stevenson was on February 14, 2012, at which time he
again referred her to an oral surgeon and scheduled an appointment for March 13, 2012. The
referral to an oral surgeon was simply, according to plaintiff, for the oral surgeon to “shave off
the lesion.” Plaintiff did not attend the March 13 appointment with the oral surgeon; however,
she saw an oral surgeon on April 10, 2012. At that time, the oral surgeon diagnosed her as
having not mandibular tori, but rather, odontogenic myxoma lesions, a condition that allegedly
required “multiple” surgeries, including “excision surgery on plaintiff’s jaw, extractions, grafting
from [plaintiff’s] leg and reconstructive surgery.” According to plaintiff, she has “a debilitating
quality of life, including significant reduced ability to eat,” suffers from deformities, is subject to
ongoing treatment, and requires “implantology, prosthodontics, restorative reconstruction and
cosmetic/plastic surgery[.]”

        On or about June 19, 2012, plaintiff filed her notice of intent (“NOI”), and on December
13, 2012, she filed her complaint. Defendants responded with a motion for a more definite
statement, alleging that plaintiff’s allegations were too broad. The trial court granted this
motion, and plaintiff filed a second amended complaint on March 21, 2013, containing the
allegations set forth above. Plaintiff alleged that Dr. Stevenson committed malpractice by
continually failing to diagnose her myxoma lesions and by assuring her that the lesions were
simply harmless mandibular tori. She alleged that her symptoms had been apparent at the outset
of her treatment with Dr. Stevenson.

        Defendants moved for summary disposition pursuant to MCR 2.116(C)(7), contending
that the statute of limitations on plaintiff’s claims had expired, both under the two-year period of
limitations and under the six-month discovery rule. On October 16, 2013, the trial court granted
defendants’ motion for summary disposition pursuant to MCR 2.116(C)(7). This appeal
followed.

                            II. TWO-YEAR LIMITATIONS PERIOD

        This Court reviews de novo the trial court’s grant of summary disposition pursuant to
MCR 2.116(C)(7). Kincaid v Cardwell, 300 Mich. App. 513, 522; 834 NW2d 122 (2013).
“Summary disposition under MCR 2.116(C)(7) is appropriate when the undisputed facts
establish that the plaintiff’s claim is barred under the applicable statute of limitations.” Id.

        “A person shall not bring or maintain an action to recover damages for injuries to persons
or property unless, after the claim first accrued to the plaintiff or to someone through whom the
plaintiff claims, the action is commenced within” certain, specified time periods. MCL
600.5805(1). “The period applicable to medical malpractice is two years from the accrual date.”
Kincaid, 300 Mich. App. at 523, citing MCL 600.5805(6). “However, when a plaintiff discovers a
claim two or more years after the alleged negligent act occurred, then the plaintiff must
commence an action ‘within 6 months after the plaintiff discovers or should have discovered the

                                                 -3-
existence of the claim, whichever is later.’ ” Driver v Naini, 490 Mich. 239, 250; 802 NW2d 311
(2011), quoting MCL 600.5838a(2).

        In order to file a medical malpractice action, the plaintiff must first give the defendant
notice of her intent to do so “not less than 182 days before the action is commenced.” MCL
600.2912b(1).3 See also Kincaid, 300 Mich. App. at 523. “In order to ensure that a plaintiff
receives the full benefit of the applicable period, the Legislature provided that the period of
limitations is tolled for the 182–day notice period, but only if the plaintiff gave the notice before
the expiration of the period of limitations.” Id., citing MCL 600.5856(c); Driver, 490 Mich. at
249.

       Here, plaintiff filed her NOI on June 19, 2012. She filed her original complaint on
December 13, 2011. For purposes of this first issue, the parties dispute when plaintiff’s claim for
medical malpractice against defendants accrued. If the claim accrued more than two years
before plaintiff filed her NOI, the notice would not operate to toll the statute of limitations, and
her complaint would be untimely. See Kincaid, 300 Mich. App. at 523-524. If, however, plaintiff
alleged separate, distinct acts of malpractice that occurred within two years of the time she filed
her NOI, her complaint would not be barred under the two-year limitations period.

         As to when her claims accrued, we note that formerly, Michigan adhered to what was
known as the “last treatment rule” for medical malpractice claims. Under this rule, “the period
of limitations would only begin to run after there was a break in the patient-physician
relationship[,]” meaning that the last treatment marked the time when the statute of limitations
began to run. Kincaid, 300 Mich. App. at 524. However, in 1986, “the Legislature abrogated the
last-treatment rule for medical malpractice claims.” Id. at 525. Now, instead of focusing on the
last treatment, the focus is on the act or omission that forms the basis of the plaintiff’s claim. As
set forth in MCL 600.5838a(1):

       [A] claim based on the medical malpractice of a person or entity who is or who
       holds himself or herself out to be a licensed health care professional . . . accrues at
       the time of the act or omission that is the basis for the claim of medical
       malpractice, regardless of the time the plaintiff discovers or otherwise has
       knowledge of the claim.

       In Kincaid, 300 Mich. App. at 525, this Court explained that, by referring to the “act or
omission” that formed the basis of the plaintiff’s claim, the Legislature neither replaced the last-
treatment rule with a “first-treatment rule,” nor did it “limit a plaintiff to asserting a single claim
for medical malpractice for any given injury.” Rather, the Court explained that “a plaintiff's
injury can be causally related to multiple acts or omissions” such that it is “possible for the


3
 A claimant may file a lawsuit after 154 days if the health professional or facility at issue does
not file a response to the NOI in accordance with MCL 600.2912b(7). MCL 600.2912b(8).
Further, a plaintiff may sue at any time during the applicable notice period if the health
professional or facility at issue informs the claimant in writing of its intent not to settle within the
applicable notice period. MCL 600.2912b(9).


                                                  -4-
plaintiff to allege multiple claims of malpractice premised on discrete acts or omissions—even
when those acts or omissions lead to a single injury—and those claims will have independent
accrual dates determined by the date of the specific act or omission at issue.” Id. The panel in
Kincaid provided guidance on the “nature of the pleadings and proofs that a plaintiff must allege
or support with evidence in order to establish that the physician’s adherence to an initial
diagnosis or treatment plan constituted a discrete act or omission for purposes of establishing a
later accrual date.” Id.

         In examining when a claim for malpractice accrues “[i]n the context of a physician’s
continued adherence to an initial diagnosis or treatment plan after the abrogation of the last-
treatment rule,” the Court in Kincaid explained that “it is insufficient to merely allege that the
defendant breached the standard of care by continuing to adhere to the original diagnosis or
treatment plan.” Id. at 530, citing McKiney v Clayman, 237 Mich. App. 198, 207; 602 NW2d 612
(1999). “By failing to identify the facts that make the continued adherence unreasonable, the
plaintiff reduces the claim to one alleging a continuing wrong, which the plaintiff cannot do[.]”
Id. (internal citation omitted).

        Nonetheless, this Court was quick to dispel any suggestion “that a physician is
immunized from liability by simply adhering to a mistaken diagnosis or treatment plan at all
subsequent appointments.” Id. at 535. “Rather, a physician must act within the standard of care
on each visit, and a physician’s continued adherence to a particular diagnosis or treatment plan at
a later appointment might constitute a breach of the standard of care if there are facts that show
that continued adherence was unreasonable.” Id.

       Moreover, if the continued adherence to the diagnosis or treatment plan
       constitutes a breach of the standard of care, the plaintiff may seek redress for the
       harms caused by that breach as a separate claim, even if the initial adoption of the
       diagnosis or treatment plan was itself outside the period of limitations. In other
       words, the plaintiff can plead and prove that his or her physician’s failure to
       correct the initial diagnosis or treatment plan constituted a breach of the standard
       of care that was distinct from the initial adoption of the diagnosis or treatment
       plan. [Id.]

       Therefore, the panel explained that:

       [i]n order to establish that continued adherence to an initial diagnosis or treatment
       plan constitutes a discrete act or omission on a date after the date when the initial
       diagnosis or plan was adopted, the plaintiff must plead—and be able to prove—
       facts that would establish that the continued adherence at the later point
       constituted a breach of the duty owed to the plaintiff. [Id. at 530-531.]

       By way of a nonexhaustive list, the panel provided the following as examples of factual
scenarios whereby the plaintiff could have alleged that the defendant in that case breached the
standard of care by continuing to adhere to an initial diagnosis or treatment plan:

       it might have been a breach of the standard of care for [the defendant] to continue
       to adhere to an initial diagnosis or treatment plan in the face of evidence that [the

                                                -5-
       plaintiff’s] symptoms had worsened or had not improved as expected under the
       initial treatment plan or after he received new test results. Similarly, if [the
       defendant] failed to physically examine [the plaintiff] at a subsequent visit and, as
       a result, did not have information that would have caused a reasonable physician
       to revise his or her diagnosis and treatment plan, the failure to conduct an
       examination might also constitute a distinct breach. [Id. at 535 n 4.]

       Turning to the case at bar, we note that plaintiff alleged malpractice against Dr.
Stevenson beginning in June 2007, and continuing through 2012. Thus, the issue becomes, for
purposes of applying the two-year statute of limitations, whether plaintiff merely alleged that Dr.
Stevenson continued to adhere to a mistaken diagnosis or treatment plan, or whether plaintiff
alleged a new, distinct breach of the standard of care within the two-year period.

         Construing the allegations in plaintiff’s complaint in a light most favorable to her, we
find that plaintiff alleged a new, distinct act or omission within the limitations period. Although
Dr. Stevenson initially diagnosed plaintiff’s condition as mandibular tori, that condition,
according to the allegations contained in plaintiff’s complaint, changed on November 9, 2010.
On that date, according to plaintiff’s complaint, Dr. Stevenson noted for the first time that the
tori changed in character. He described the tori as “large” and “bilateral” and that they “felt soft
instead of hard.” According to plaintiff’s complaint, Dr. Stevenson violated the standard of care
by failing to inform her that “the tori, now larger and bilateral, were clinically objectively
growing, and now presented as a soft lesion, which could be cancer or a cystic lesion.” Plaintiff
alleged that Dr. Stevenson violated the standard of care by failing to refer her for a surgical
consultation in light of the changes to the lesions. She stated that Dr. Stevenson should have
made a timely referral “after 14, or at the most, 21 days of ongoing clinical mouth lesions that
progressed to bilateral large lesions as of November 9, 2010.” As recognized by this Court in
Kincaid, 300 Mich. App. at 535, “a physician must act within the standard of care on each visit,
and a physician’s continued adherence to a particular diagnosis or treatment plan at a later
appointment might constitute a breach of the standard of care if there are facts that show that
continued adherence was unreasonable.” As an example of an unreasonable adherence to an
original diagnosis, the panel in Kincaid cited a hypothetical scenario where a plaintiff’s condition
or symptoms worsened. Id. at 535 n 4. Here, plaintiff alleged a change in her condition—that
the lesions grew, became bilateral, and became soft, rather than hard. The failure to correct the
original diagnosis, in light of these new facts, constituted a purported breach of the standard of
care that was distinct from the initial diagnosis that the lesions were merely mandibular tori. See
id. at 535. Thus, plaintiff pled sufficient “facts that would establish that the continued adherence
at the later point constituted a breach of the duty owed to the plaintiff” and that her claim should
have withstood a motion for summary disposition under MCR 2.116(C)(7). See id. at 530-531.
Under MCL 600.5838a(1), plaintiff should be able to pursue her malpractice claim against Dr.
Stevenson for all dates after November 9, 2010.

        In arguing that plaintiff’s claims are untimely under the two-year limitations period,
defendants argue that all of plaintiff’s claims concern Dr. Stevenson’s original diagnosis of
mandibular tori. In support, defendants point to allegations in plaintiff’s complaint wherein she
alleges a breach of the standard of care dating back to her first visit with Dr. Stevenson—and
with Dr. Tonn, for that matter—and argue that these allegations are the type of general
allegations that do not constitute new, distinct claims of malpractice. A primary example of one

                                                -6-
of the passages of plaintiff’s second amended complaint that defendants cite is paragraph 28,
which states, in pertinent part:

       On July 5, 2007, Plaintiff received a prophylaxis followed by a clinical exam
       performed by [Dr. Stevenson] after the registered dental hygienist completed the
       prophylaxis. At this treatment as in each treatment from 1998 through Spring
       2012, Plaintiff felt the lesion with her tongue and finger, and always observed the
       lesion protruding from her gum tissue in her lower left jaw midway between her
       tongue and her teeth. This lesion is what Dr. Tonn, the registered dental
       hygienist, and [Dr. Stevenson] always confirmed was torus or tori.

        Viewed in isolation, these allegations tend to appear similar to the general allegations that
this Court in Kincaid and McKiney deemed insufficient to allege new, distinct acts of
malpractice. Indeed, these types of allegations appear to be general allegations that refer to the
original misdiagnosis of the myxoma lesions, i.e., the initial treatment with Dr. Stevenson on
July 5, 2007. See Kincaid, 300 Mich. App. at 536-537 (“Reading [the plaintiff’s] complaint in the
light most favorable to her, she alleged that [the defendant] breached the standard of care on the
first day of treatment and that all subsequent treatment was a mere continuation of these
allegedly improper acts and omissions; therefore, they could not serve as discrete acts or
omissions for purposes of the accrual date.”).

        However, what defendants ignore is that, in addition to these allegations, plaintiff’s
complaint contains allegations relating to the November 9, 2010 visit. At that visit, according to
plaintiff’s complaint, the nature of her condition changed, and Dr. Stevenson failed to properly
diagnose her condition in light of the new facts. This allegation is sufficient to allege a new,
distinct act of malpractice that would permit plaintiff’s claim to survive a motion for summary
disposition under MCR 2.116(C)(7). See Kincaid, 300 Mich. App. at 535. Indeed, “a physician
must act within the standard of care on each visit, and a physician’s continued adherence to a
particular diagnosis or treatment plan at a later appointment might constitute a breach of the
standard of care if there are facts that show that continued adherence was unreasonable.” Id.

                                     III. DISCOVERY RULE

        In an effort to be able to pursue her claim with regard to all of Dr. Stevenson’s
treatment—including treatment dates that occurred before November 9, 2010, plaintiff argues
that she could not have reasonably discovered the existence of her malpractice claim until April
10, 2012, based on her referral to an oral surgeon, and that her entire claim is timely under the
six-month discovery rule.

       “The period applicable to medical malpractice is two years from the accrual date.”
Kincaid, 300 Mich. App. at 523, citing MCL 600.5805(6). “However, when a plaintiff discovers a
claim two or more years after the alleged negligent act occurred, then the plaintiff must
commence an action ‘within 6 months after the plaintiff discovers or should have discovered the
existence of the claim, whichever is later.’ ” Driver, 490 Mich. at 250, quoting MCL
600.5838a(2). With the exception of cases involving minors under a certain age, “the claim shall
not be commenced later than 6 years after the date of the act or omission that is the basis for the
claim.” MCL 600.5838a(2). “The burden of proving that the plaintiff, as a result of physical

                                                -7-
discomfort, appearance, condition, or otherwise, neither discovered nor should have discovered
the existence of the claim at least 6 months before the expiration of the period otherwise
applicable to the claim is on the plaintiff.” MCL 600.5838a(2).

        “The six-month discovery rule period begins to run in medical malpractice cases when
the plaintiff, on the basis of objective facts, is aware of a possible cause of action.” Solowy v
Oakwood Hosp Corp, 454 Mich. 214, 232; 561 NW2d 843 (1997). “This occurs when the
plaintiff is aware of an injury and a possible causal link between the injury and an act or
omission of the physician.” Id. The rationale for this objective standard is that “[o]nce a
plaintiff is aware of an injury and its possible cause, the plaintiff is equipped with the necessary
knowledge to preserve and diligently pursue his claim.” Id. at 223. “Under the six-month
discovery rule, the plaintiff has the burden of establishing that she did not discover or could not
have discovered through the exercise of reasonable diligence the existence of a possible medical
malpractice claim more than six months before she filed her complaint.” Turner v Mercy Hosps
& Health Servs of Detroit, 210 Mich. App. 345, 353; 533 NW2d 365 (1995). The plaintiff must
act in a diligent manner. Id. See also Moll v Abbott Laboratories, 444 Mich. 1, 29; 506 NW2d
816 (1993) (“The law imposes on a plaintiff, armed with knowledge of an injury and its cause, a
duty to diligently pursue the resulting legal claim.”).

        In applying the six-month discovery rule, “courts should consider the totality of
information available to the plaintiff, including his own observations of physical discomfort and
appearance, his familiarity with the condition through past experience or otherwise, and his
physician’s explanations of possible causes or diagnoses of his condition.” Solowy, 454 Mich. at
227. “[I]n the absence of disputed facts, the question whether a plaintiff’s cause of action is
barred by the statute of limitations is a question of law to be determined by the trial judge.” Id.
at 230 (citation and quotation omitted). However, if there is a question of fact concerning when
a plaintiff should have discovered a possible cause of action, the factual dispute must be
submitted to a jury. Kincaid, 300 Mich. App. at 523; Kermizian v Sumcad, 188 Mich. App. 690,
691; 470 NW2d 500 (1991). See also Simmons v Apex Drug Stores, Inc., 201 Mich. App. 250,
254; 506 NW2d 562 (1993) (“Summary disposition under MCR 2.116(C)(7) should not be
granted if there are factual disputes regarding when discovery occurred or reasonably should
have occurred.”).

         Here, it is undisputed that in May 2011, Dr. Stevenson referred plaintiff to an oral
surgeon and that she did not attend the appointment with the oral surgeon. When she finally
attended an appointment with an oral surgeon in April 2012, she discovered that the condition in
her mouth, which she previously believed was mandibular tori, was more serious, prompting her
to file her notice of intent in June 2012. The trial court found that, had plaintiff kept her original
appointment with an oral surgeon—which was scheduled to take place in June 2011, she would
have discovered a possible cause of action at that time. The trial court found that plaintiff failed
to act diligently by not attending the appointment, and that plaintiff should have discovered the
existence of her claim in June 2011. Thus, her claims were untimely. The issue on appeal
becomes whether, based on the totality of the information known by plaintiff—as alleged in
plaintiff’s complaint and contained in the trial court record—plaintiff reasonably should have
discovered the existence of her claim in June 2011.



                                                 -8-
        Based on the totality of the information available to plaintiff, there was a question of fact
as to when plaintiff should have discovered her claim and whether she acted reasonably in not
attending the referral to the oral surgeon in June 2011. Although Dr. Stevenson made a referral
for plaintiff on a specific date and gave plaintiff directions to the office at which the appointment
was supposed to take place, plaintiff’s second amended complaint alleges that Dr. Stevenson
“advised Plaintiff that there was no immediacy for the referral . . .” And, significantly, plaintiff’s
complaint alleged that Dr. Stevenson told her that the referral was not for further diagnosis of her
mandibular tori; rather, the referral was simply so that the oral surgeon could “shave off the
tori.”4 At this time, plaintiff alleged that she did not know that the lesions in her mouth, which
she believed to be harmless mandibular tori, had changed, as she alleged that she was unaware of
the changed nature of the lesions that Dr. Stevenson observed during the November 9, 2010 visit.
Viewed in totality, plaintiff alleged that Dr. Stevenson referred her for a procedure that would
not treat or diagnose the tori, but instead would simply shave it down. There was no immediacy
for this procedure, and plaintiff did not have any knowledge to suggest that her condition was
anything other than the harmless tori she had had for several years at this point. Essentially,
then, plaintiff alleged that the referral was nothing more than a cosmetic procedure—which did
not require immediate action—to shave off a condition that she had had for years.

        On the facts alleged in plaintiff’s complaint, plaintiff did not have any indication that
something was wrong or that there was an immediate need to learn more about the condition that
had existed, in her mind, unchanged for several years. Plaintiff has satisfied her burden of
establishing that, based on representations made to her, a question of fact existed as to when she
should have discovered the existence of a possible malpractice claim against Dr. Stevenson. See
MCL 600.5838a(2) (placing the burden on the plaintiff to prove, “as a result of physical
discomfort, appearance, condition, or otherwise” that she “neither discovered nor should have
discovered the existence of the claim at least 6 months before the expiration of the period
otherwise applicable to the claim . . . .”). A reasonable jury could, on the basis of these facts,
conclude that plaintiff, through the exercise of reasonable diligence, neither knew nor should
have known about the existence of a possible cause of action at the time Dr. Stevenson made the
May 12, 2011 referral to an oral surgeon. Alternatively, a reasonable jury could, based on the
fact that Dr. Stevenson made an appointment in the following month for a matter that was
allegedly not urgent, conclude that plaintiff should have exercised reasonable diligence, by going
to the appointment and discovering the existence of a possible cause of action. Indeed, plaintiff
ignored a referral that Dr. Stevenson made for a specific date, failing to see an oral surgeon for
over a year. Therefore, the question of when she knew or should have known about the
existence of a possible cause of action would be a question for a jury to decide. The trial court
erred when it dismissed plaintiff’s claims as untimely. See Kermizian, 188 Mich. App. at 691.

       Because there is factual dispute concerning whether plaintiff knew or should have known
about the existence of a possible malpractice claim as early as June 2011, the jury must decide
whether the discovery period began to run in June 2011, or at a later date, such as April 2012,


4
 The referral slip does not contradict that allegation, as it simply lists the purpose of the referral
as a “consult[.]”


                                                 -9-
when plaintiff finally went in for her referral, or perhaps on or about February 2012, which is the
next time Dr. Stevenson mentioned the referral after mentioning it in 2011. If a jury determines
that plaintiff did not know or should not have known about the existence of a possible cause of
action until after her February 2012 visit with Dr. Stevenson or her April 2012 visit with an oral
surgeon, application of the six-month discovery rule would allow her to pursue her malpractice
claim for all of her treatment dates with Dr. Stevenson. Indeed, she filed her notice of intent
within six months of either date. And, because all of plaintiff’s treatment dates with Dr.
Stevenson are within the six-year statute of repose set forth in MCL 600.5838a(2), she could
pursue her malpractice claim with regard to all of the dates on which she alleged Dr. Stevenson
was negligent. Here, plaintiff alleged that Dr. Stevenson first began treating her in June 2007;
this date was within six years of the date plaintiff first initiated this action, i.e., June 19, 2012.
See MCL 600.5838a(2) (“the claim shall not be commenced later than 6 years after the date of
the act or omission that is the basis for the claim.”).

     IV. ALTERNATE GROUNDS FOR AFFIRMANCE ALLEGED BY DEFENDANTS

        As an alternate grounds for affirmance, defendants argue that this Court should affirm the
trial court’s grant of summary disposition because plaintiff filed an invalid affidavit of merit.
Plaintiff does not respond to this issue, other than to argue that it is not properly before this Court
because defendants did not file a cross-appeal. However, defendants’ alternate ground for
affirmance is properly before this Court “because an appellee is not required to file a cross-
appeal to urge an alternate ground for affirming the trial court’s order.” Vanslembrouck v
Halperin, 277 Mich. App. 558, 565; 747 NW2d 311 (2008). Whether an affidavit of merit
complied with the requirements of MCL 600.2912d is a question of law that this Court reviews
de novo. Lucas v Awaad, 299 Mich. App. 345, 377; 830 NW2d 141 (2013). While we consider
the argument, we find it to be without merit.

        On March 8, 2013, defendants challenged the validity of the affidavit of merit signed by
Dr. Roger Druckman that was attached to plaintiff’s complaint. Defendants were served with the
affidavit of merit on December 26, 2012. MCR 2.112(L)(2) sets forth the procedure for
challenging an affidavit of merit in a medical malpractice action. The rule provides, in pertinent
part, that unless the court allows a later challenge for good cause:

       all challenges to an affidavit of merit or affidavit of meritorious defense,
       including challenges to the qualifications of the signer, must be made by motion,
       filed pursuant to MCR 2.119, within 63 days of service of the affidavit on the
       opposing party. An affidavit of merit or meritorious defense may be amended in
       accordance with the terms and conditions set forth in MCR 2.118 and MCL
       600.2301. [MCR 2.112(L)(2)(b) (emphasis added.)]

        Defendants challenge to plaintiff’s affidavit of merit was untimely under MCR
2.112(L)(2)(b). Defendants were served with the affidavit on December 26, 2012; they had 63
days to challenge the affidavit pursuant to MCR 2.112(L)(2)(b). That 63-day window expired on
February 27, 2013. Defendants’ March 8, 2013 challenge was therefore untimely.

        Moreover, putting aside the merits of defendants’ challenge to plaintiff’s affidavit of
merit, the appropriate remedy for an invalid affidavit of merit is dismissal without prejudice, not

                                                 -10-
summary disposition, which constitutes a decision on the merits. Kirkaldy v Rim, 478 Mich. 581,
586; 734 NW2d 201 (2007). See also Ligons v Crittendon Hosp, 490 Mich. 61, 75; 803 NW2d
271 (2011). As explained by our Supreme Court in Kirkaldy, 478 Mich. at 586:

       [I]f the defendant believes that an affidavit is deficient, the defendant must
       challenge the affidavit. If that challenge is successful, the proper remedy is
       dismissal without prejudice. The plaintiff would then have whatever time remains
       in the period of limitations within which to file a complaint accompanied by a
       conforming affidavit of merit. [Internal citation omitted; emphasis added.]

Accordingly, even if timely, defendants’ challenge to the affidavit of merit would not constitute
an alternate ground for affirmance.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                           /s/ Jane M. Beckering
                                                           /s/ Stephen L. Borrello
                                                           /s/ Elizabeth L. Gleicher




                                              -11-